Citation Nr: 1100715	
Decision Date: 01/06/11    Archive Date: 01/14/11

DOCKET NO.  07-21 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 
percent for posttraumatic stress disorder (PTSD). 

2.  Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to a service-connected disability, 
prior to June 25, 2007.  	


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1970. 

These matters come before the Board of Veterans' Appeals (BVA or 
Board) from a December 2005 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Cleveland, Ohio. 

The Veteran testified before the undersigned Veterans Law Judge 
in October 2008.  A transcript of the hearing is of record.  

Pursuant to a February 2009 Board Remand, the RO was instructed 
to request from the Veteran a list of all medical providers, 
obtain outstanding VA treatment records from the VA Medical 
Center in Chillicothe since August 2008, and to afford the 
Veteran with a VA examination to determine the current degree of 
severity of his PTSD and any associated disorder.  The Board 
finds that the requested development has been completed.  


FINDINGDS OF FACT

1.  Throughout the period on appeal, the Veteran's PTSD is 
productive of occupational and social impairment with 
deficiencies in most areas; however, total occupational and 
social impairment has not been demonstrated. 

2.  Prior to June 25, 2007, the Veteran's service-connected PTSD 
was of such severity as to preclude him from securing or 
following a substantially gainful occupation.

CONCLUSIONS OF LAW

1.  Throughout the period on appeal, the criteria for a 70 
percent rating, but no more, for PTSD have been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 4.21, 4.126, 4.130, DC 9411 
(2010).

2.  Resolving reasonable doubt in the Veteran's favor, the 
criteria for a TDIU are met since August 27, 2004.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 3.340, 3.341, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

The Veteran's increased rating claim for PTSD arises from his 
disagreement with the initial evaluation following the grant of 
service connection.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, 
no further notice is needed under VCAA.

As to VA's duty to assist, the RO associated the Veteran's VA 
treatment records and Social Security Administration (SSA) 
records.  Further, the Veteran submitted private treatment 
records.  There is no additional evidence identified that has not 
been obtained.

Additionally, in October 2008, the Veteran was provided an 
opportunity to set forth his contentions during the hearing 
before the undersigned Veterans Law Judge.  In Bryant v. 
Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for 
Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2) 
requires that the RO Decision Review Officer or Veterans Law 
Judge who chairs a hearing to fulfill two duties:  (1) the duty 
to fully explain the issues and (2) the duty to suggest the 
submission of evidence that may have been overlooked.  Bryant v. 
Shinseki, 23 Vet. App. 488 (2010).  

Here, during the October 2008 hearing, the undersigned Veterans 
Law Judge enumerated the issues on appeal.  See Hearing 
Transcript (T.) at p. 2.  Also, information was solicited 
regarding the severity of his PTSD symptoms (14-17), the 
Veteran's employment history and how it related to his PTSD (T. 
at 4-6), his social relationships (T. 6-7, 10-11, 13-14) and 
whether there were any outstanding medical records available that 
would support his claim (17-20).  Therefore, not only were the 
issues "explained . . . in terms of the scope of the claim for 
benefits," but "the outstanding issues material to 
substantiating the claim" were also fully explained.   See 
Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion 
did not reveal any evidence that might be available that had not 
been submitted.  Under these circumstances, nothing gave rise to 
the possibility that evidence had been overlooked with regard to 
the appellant's claims.  As such, the Board finds that, 
consistent with Bryant, the undersigned Veterans Law Judge 
complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and 
that the Board may proceed to adjudicate the claims based on the 
current record.

Next, the Veteran was afforded VA examinations in May 2005 and 
June 2009.  The duty to assist does not require that a claim be 
remanded solely because of the passage of time since an otherwise 
adequate examination was conducted.  VAOPGCPREC 11-95.  Here, 
there is no objective evidence indicating that there has been a 
material change in the severity of the Veteran's PTSD since the 
June 2009 VA examination.  The Board finds the above VA 
examinations to be thorough and adequate upon which to base a 
decision with regard to the Veteran's claim.  The VA examiners 
personally interviewed and examined the Veteran, including 
eliciting a history from the Veteran, and provided the 
information necessary to evaluate his disability under the 
applicable rating criteria.

Accordingly, the Board finds that VA's duty to assist, with 
respect to obtaining a VA examination with respect to the issue 
on appeal, has been met.  38 C.F.R. § 3.159(c)(4).  Therefore, 
the available records and medical evidence have been obtained in 
order to make an adequate determination as to this claim.  

Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

With respect to the TDIU claim, the Board is granting in full the 
TDIU benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either the 
duty to notify or the duty to assist, such error was harmless and 
need not be further considered.  



II.  Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to the 
severity of the several grades of disability.  38 C.F.R. § 4.1 
(2010).  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 
(2010).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 
16 Vet. App. 436 (2002) (finding it appropriate to consider 
factors outside the specific rating criteria in determining level 
of occupational and social impairment).  

Where there is a question as to which of two separate evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability more closely approximates the criteria required for 
that particular rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2010).  When, after careful 
consideration of all procurable and assembled data, a reasonable 
doubt arises regarding the degree of disability, such doubt will 
be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010). 

At the outset, the Board notes that the Veteran is appealing the 
initial disability rating assigned for his PTSD.  As such, the 
claim requires consideration of the entire time period involved, 
and contemplate staged ratings where warranted.  See Fenderson v. 
West, 12 Vet. App. 119 (1999). 

The RO granted service connection for PTSD in a December 2005 
rating decision. 
Based on a review of the record, the Board finds that a 70 
percent rating for PTSD is warranted throughout the period on 
appeal. 

Throughout the rating period on appeal, the Veteran is in receipt 
of a 50 percent disability rating for his PTSD.  In order to be 
assigned a 70 percent rating, the evidence must show occupational 
and social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); inability to establish and maintain 
effective relationships.  38 C.F.R. § 4.130, DC 9411. 

The criteria for a 100 percent rating are total occupational and 
social impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name.

The psychiatric symptoms listed in the above rating criteria are 
not exclusive, but are examples of typical symptoms for the 
listed percentage ratings.  See Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

The Board finds that the evidence of record throughout the entire 
period on appeal is most consistent with a 70 percent rating.  At 
an August 2004 VA treatment visit, the Veteran reported quitting 
his job due to stress.  A September 2004 private treatment record 
noted that the Veteran's work history had been adversely affected 
and that the Veteran would have a difficult time maintaining 
employment because of intrusions and hyperarousal issues.  The 
Veteran reported no friends and only a relationship with his 
family.  It was noted that the Veteran had marked impairment in 
his ability to interact socially.  A December 2004 VA treatment 
record noted that the Veteran was experiencing significant 
dysfunction in social and occupational areas of his life. 

A March 2005 VA examiner reflected that the Veteran avoided large 
crowds, could not go for groceries, avoided funerals and visiting 
sick people in the hospital.  The Veteran reported at that time 
that he had left one job because of an argument with management.  
He reported that he had subsequently obtained employment with 
another company but had left that job after a year following an 
angry outburst with a manager.  He indicated that he had quit his 
most recent job after a dispute with his boss.  The examiner 
noted that the Veteran had a good relationship with his wife and 
kids, but that he had no hobbies.  The examiner indicated that 
the Veteran felt detached and separated from other people and 
that he felt guarded at all times.  She noted that the Veteran 
had irritability and anger outbursts which had cost him his job 
several times, and that the Veteran had no friends and kept to 
himself.  She concluded her report indicating that the Veteran 
had serious symptoms of PTSD and was experiencing serious social 
and occupational problems because of his PTSD symptoms. 

An April 2005 VA treating social worker noted that the Veteran's 
symptomatology caused clinically significant distress or 
impairment in social, occupational, or other important areas of 
functioning.  Additional April 2005 VA treatment records noted 
the Veteran's continuing problems controlling his anger.  A 
September 2005 VA treatment record noted that the Veteran's 
history of anger explosions and his current PTSD symptoms would 
prevent him from maintaining employment.  The Veteran stated at a 
January 2006 VA treatment visit that he had increased avoidance 
because he feared that he would have an anger explosion at 
someone in public.  A January 2006 letter from a therapist at the 
Vet Center stated that the Veteran was unable to attend almost 
all social activities because of hypervigilance in those 
settings.  The therapist noted that the Veteran had a history of 
anger/rage explosion in the workplace, in public and in private 
settings which had led to his isolation.  The therapist indicated 
that it was very unlikely that the Veteran would be able to find 
and maintain gainful employment.  A January 2006 VA treating 
physician noted that the Veteran appeared to be totally and 
permanently disabled, and that his PTSD appeared to be a major if 
not the sole factor in his illness. 

The Veteran reported at a March 2006 VA treatment visit that he 
did not go anywhere without his wife.  He reported at another 
March 2006 VA treatment visit that he did not have any friends 
because he was afraid they might say something and he would 
become angry.  He reported fear of losing control at a June 2006 
VA treatment visit.  A July 2006 and April 2007 VA treating 
physician noted that the Veteran's PTSD seemed to be the major, 
if not sole, factor in his being unable to work.  The Veteran 
reported continued outbursts of anger at a December 2006 VA 
treatment visit.  A December 2007 VA treating physician noted 
that the Veteran got along with his grandchildren and family, but 
the clinician doubted that the Veteran had too much social 
activity outside his immediate family.

The Veteran reported at an August 2008 treatment visit that he 
took his granddaughter and grandson to school.  He reported being 
socially isolated at a June 2009 treatment visit.  At a June 2009 
VA examination, the Veteran reported that his relationship with 
his children was not very close.  The examiner indicated that the 
Veteran's PTSD had a moderate effect on his psychosocial 
functioning.  He stated that the Veteran could not work regularly 
because of his anger and PSTD symptoms, but he was able to manage 
a good relationship with his wife. 

Significantly, the evidence outlined above demonstrates that the 
Veteran has occupational and social impairment with deficiencies 
in most areas, including work family relationships, judgment and 
mood.  It is evident from VA examinations and various treatment 
records that the Veteran was unable to adapt to stressful 
circumstances at work.  Further, although the evidence of record 
fails to demonstrate all of the listed symptoms delineated in the 
rating criteria for a 70 percent rating, the Board finds that the 
March 2005 VA examiner's determination that the Veteran suffered 
from serious social and occupational problems because of his PTSD 
symptoms, coupled with the symptomatology described in the 
various treatment records described above, is sufficient to 
warrant a 70 percent rating. 

Nevertheless, while the Veteran is significantly socially and 
occupationally limited by his service-connected PTSD, the 
evidence fails to show that this impairment is "total", so as 
to warrant a 100 percent rating.  

For example, the evidence does not show gross impairment in 
thought processes or communication.  September 2004, October 
2004, November 2004, February 2005,      VA treatment records 
noted thought content logical and goal directed and intact 
insight and judgment.  A March 2005 treatment record reflected 
appropriate speech and content of thought.  His thought process 
was described as coherent and goal-directed.  His May 2005 VA 
examination noted coherent and goal-directed thought process.  
His speech was described as being of regular rate and rhythm, but 
at times would get louder.  August 2006 and February 2007 VA 
treatment records noted that his speech was spontaneous.  A June 
2009 VA examination report noted speech of regular rate and 
rhythm.  His thought process was described as logical and goal-
directed. 

The evidence additionally fails to demonstrate persistent 
delusions or hallucinations.  For example, he denied audio or 
visual hallucinations at his May 2005 and June 2009 VA 
examinations.  No perceptual disturbances were noted in a March 
2005 VA treatment note.  While numerous treatment records reflect 
that the Veteran reported difficulty controlling his anger, there 
is no indication that he demonstrated grossly inappropriate 
behavior. 

Moreover, the evidence does not show that the Veteran is in 
persistent danger of hurting himself or others.  For example, the 
Veteran denied suicidal and homicidal intentions at a September 
2004 treatment visit.  He additional denied being suicidal or 
homicidal at his May 2005 VA examination.  A March 2005 VA 
treatment note reflected that the Veteran did not have any 
suicidal or homicidal thoughts, plans or intent.  Further, the 
Veteran indicated that he did not have past homicide or suicide 
attempts.  He denied suicidal or homicidal ideation at his June 
2009 VA examination.  The Board has considered that the Veteran 
reported suicidal ideation at a December 2005 treatment visit and 
that his wife testified at his October 2008 BVA hearing that 
about 5 to 6 years prior the Veteran had tried to kill himself.  
He additionally indicated in his March 2006 notice of 
disagreement that he had considered suicide.  However, this 
evidence does not demonstrate that the Veteran is in persistent 
danger of hurting self or others. 

Further, the evidence does not demonstrate intermittent inability 
to perform activities of daily living or disorientation to time 
or place.  The May 2005 VA examiner noted that the Veteran was 
alert and oriented.  She further indicated that the Veteran was 
appropriately dressed and that his personal hygiene and grooming 
were adequate.  September 2004, November 2004, February 2005, VA 
treatment notes reflected that the Veteran was alert and oriented 
in all spheres.  August 2006, February 2007, and August 2008 VA 
treatment records noted he was oriented.  The June 2009 VA 
examiner indicated that the Veteran was alert and oriented to 
person, place, and time, and was neatly dressed.  He also 
reported in August 2008 that he was capable and organized enough 
to take his grandchildren to school.  Moreover, at his October 
2008 BVA hearing, the Veteran's wife testified that she did not 
have to worry that the Veteran would take a shower or feed 
himself. 

Additionally, the evidence does not demonstrate memory loss for 
names of close relations, own occupation or own name.  For 
example, A March 2005 VA treatment record noted good short and 
long term memory.  The Board recognizes that the absence of these 
symptoms does not preclude the assignment of a 100 percent 
rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
However, absence of these symptoms is persuasive.  

The Board has considered that various treatment records and his 
VA examinations have made note of the Veteran's significant 
social isolation.  However, they also reflect that the Veteran is 
able to maintain a relationship with his wife.  He additionally 
maintains a relationship with his grandchildren and has contact 
with his children.  As such, it is clear that the Veteran has 
total social impairment.

The Board has also considered the Veteran's Global Assessment of 
Functioning (GAF) score assigned at his VA examinations and 
various VA treatment records.  GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 
9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994) (DSM IV)).  

Here, the May 2005 and June 2009 VA examinations revealed GAF 
scores of 50.  VA treatment records reflected the following GAF 
scores: 50 (April 2005), 45 (December 2005), 45 (January 2006), 
45 (May 2006), 45 (July 2006), 45 (November 2006), 36 (December 
2007), 36 (April 2008), 40 (June 2007), 38 (August 2007),  36 
(April 2008),  36 (August 2008), 36 (November 2008), 40 (February 
2009), 22 (June 2009), 22 (July 2009), 22 (October 2009),  33 
(November 2009), 33 (January 2010), 33 (March 2010), and 33 
(April 2010). 
The GAF scores referable to the Veteran's PTSD, range essentially 
from 22 to 50.  

In this regard, GAF, scores ranging from 21 to 30 reflect 
behavior which is considerably influenced by delusions or 
hallucinations OR serious impairment in communication or judgment 
(e.g. sometimes incoherent, acts grossly inappropriately, 
suicidal preoccupations) OR inability to function in almost all 
areas (e.g. stays in bed all day; no job, home, or friends).  GAF 
scores ranging from 31 to 40 reflect some impairment in reality 
testing or communication (e.g. speech is at times illogical, 
obscure, or irrelevant) OR major impairment in several areas, 
such as work or school, family relations, judgment, thinking, or 
mood (e.g. depressed man avoid friends, neglects family, and is 
unable to work; child frequently beats up younger children, is 
defiant at home, and is failing at school).  GAF scores ranging 
from 41 to 50 reflect serious symptoms (e.g. suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning  (e.g. 
no friends, unable to keep a job).  

Based on the above GAF scores, an evaluation in excess of 70 
percent is not warranted for any portion of the rating period on 
appeal.  As previously indicated, the evidence of record 
demonstrates occupational and social impairment with deficiencies 
in most areas, such as work, family relationships, judgment, or 
mood.  His low GAF scores of 22 reflect behavior which is 
indicative of the inability to function in almost all areas.  As 
such, the Board finds that the low GAF scores are consistent with 
a 70 percent rating.  In reaching this conclusion, the benefit of 
the doubt doctrine has been applied where appropriate. 


The Board has considered that the Veteran's VA treating 
psychiatrist has noted in numerous VA treatment records that the 
Veteran should be in receipt of a 100 percent disability rating.  
However, as described above, the overall weight of the evidence 
does not demonstrate total occupational and total social 
impairment.  While total occupational impairment due to his PTSD 
has been demonstrated throughout the appeal period, total social 
impairment has not been demonstrated.   A rating of 100 percent 
requires "total" impairment in both areas.  As such, the 
Veteran fails to meet the criteria for a 100 percent schedular 
rating.

With respect to the Veteran's claim, the Board has also 
considered the statements and testimony of the Veteran and his 
wife that his disability is worse.  In rendering a decision on 
appeal, the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it finds to 
be persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

In this case, the Veteran and his wife are competent to report 
symptoms because this requires only personal knowledge as it 
comes to them through their senses. Layno, 6 Vet. App. at 470.  
They are not, however, competent to identify a specific level of 
disability of this disorder-according to the appropriate 
diagnostic codes.  

Such competent evidence-concerning the nature and extent of the 
Veteran's PTSD -has been provided by the medical personnel who 
have examined him during the current appeal and who have rendered 
pertinent opinions in conjunction with the evaluations.  The 
medical findings (as provided in the examination reports) 
directly address the criteria under which this disability is 
evaluated.  

Based on the evidence, the Board finds that an evaluation in 
excess of 70 percent is not warranted. 

The Board has additionally considered whether the Veteran is 
entitled to a greater level of compensation on an extra-schedular 
basis.  Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2010).  An exceptional case is said to include such 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  See Fanning v. 
Brown, 4 Vet. App. 225, 229 (1993).  Accordingly, the Board will 
address the possibility of the assignment of an extraschedular 
rating for the increased disability rating at issue.

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must determine whether 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, the Board must determine 
whether the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to evaluate 
a Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected 
acquired psychiatric disorder is inadequate.  A comparison 
between the level of severity and symptomatology of the Veteran's 
psychiatric disability with the established criteria found in the 
rating schedule for mental disorders shows that the rating 
criteria reasonably describes the Veteran's disability level and 
symptomatology; as discussed above, the rating criteria considers 
the effect on both social function and on employment. 

Although the Veteran exhibits a "governing norm" of being 
unable to work due to his PTSD, his symptoms have been adequately 
considered by the schedular rating.  Specifically, the scheduler 
rating criteria for acquired psychiatric disorders adequately 
considers the Veteran's occupational and social functioning.  As 
this decision outlines above, his PTSD was manifested by no more 
than occupational and social impairment with deficiencies in most 
areas.

In short, his disability picture is contemplated by the rating 
schedule, and the assigned schedular evaluation is, therefore, 
adequate.  Consequently, referral to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, under 
38 C.F.R. § 3.321 is not warranted. 

III.  TDIU

Total disability ratings for compensation purposes may be 
assigned when the schedular rating for service-connected 
disabilities is less than 100 percent, when it is found that 
those disabilities are sufficient to produce unemployability 
without regard to advancing age.  If unemployability is the 
result of a single service-connected disability, that disability 
must be rated at 60 percent or more.  

If it is the result of two or more service-connected 
disabilities, at least one must be ratable at 40 percent or more, 
with the others sufficient to bring the combined rating to 70 
percent or more.  For the purpose of one 60 percent or one 40 
percent disability in combination, disabilities resulting from a 
common etiology or a single accident will be considered as one 
disability.  38 C.F.R. § 4.16(a).

A review of the record shows that the issue of the Veteran's 
entitlement to a TDIU was the remanded to the RO/AMC for 
additional development.  In April 2010, the Appeals Management 
Center in Washington, DC granted TDIU effective June 25, 2007.  
They essentially indicated in their decision that the effective 
date of June 25, 2007 was used because this was the earliest date 
that the Veteran met the statutory requirements for a single 60 
percent disability evaluation (or combined evaluation of common 
etiology) that prevented him from working.  However, pursuant to 
the Board's above decision, the Veteran will be in receipt of a 
schedular rating of 70 percent for his PTSD throughout the entire 
period on appeal.  As such, although the Veteran has not appealed 
the effective date assigned, because a TDIU claim is considered 
part of an increased rating when such claim is expressly raised 
by the Veteran or reasonably raised by the record, pursuant to 
Rice v. Shineki, 22 Vet. App. 447 (2009), the Board will consider 
whether entitlement to TDIU is warranted prior to June 25, 2007. 

The Veteran is service-connected for PTSD (at 70 percent, 
pursuant to this decision, effective August 27, 2004) and 
gastroesophageal reflux disease associated with PTSD (at 10 
percent, effective June 25, 2007).  He has alleged throughout the 
period on appeal that he is unable to work due to his service-
connected PTSD.  As the Veteran is now rated at 70 percent 
throughout the period on appeal, he now meets the schedular 
criteria of 38 C.F.R. § 4.16(a) as early as August 27, 2004.  
Thus, the issue is whether prior to June 25, 2007, his service-
connected PTSD precluded him from engaging in substantially 
gainful employment (i.e., work that is more than marginal, which 
permits the individual to earn a "living wage").  See Moore v. 
Derwinski, 1 Vet. App. 356 (1991).  


For the Veteran to prevail in his claim for TDIU, the record must 
reflect circumstances, apart from nonservice-connected 
conditions, that place him in a different position than other 
veterans who meet the basic schedular criteria.  The sole fact 
that a claimant is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is recognition 
that the impairment makes it difficult to obtain or keep 
employment.  The ultimate question is whether the Veteran, in 
light of his service-connected disorder, is capable of performing 
the physical and mental acts required by employment, not whether 
he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361 
(1993).

The Veteran has alleged, and various treatment records confirm, 
that the Veteran became too disabled to work around August 2004.   
At an August 2004 VA treatment visit, the Veteran reported 
quitting his job due to stress.  A September 2004 private 
treatment record noted that the Veteran's work history had been 
adversely affected and that the Veteran would have a difficult 
time maintaining employment because of intrusions and 
hyperarousal issues.  A December 2004 VA treatment record noted 
that the Veteran was experiencing significant dysfunction in 
social and occupational areas of his life. 

At his March 2005 VA examination, the Veteran reported that he 
had left one job because of an argument with management.  He 
reported that he had subsequently obtained employment with 
another company but had left that job after a year following an 
angry outburst with a manager.  He indicated that he had quit his 
most recent job after a dispute with his boss.  The examiner 
noted that the Veteran had irritability and anger outbursts which 
had cost him his job several times.  She concluded her report 
indicating that the Veteran had serious symptoms of PTSD and was 
experiencing serious occupational problems because of his PTSD 
symptoms. 

An April 2005 VA treating social worker noted that the Veteran's 
symptomatology caused clinically significant distress or 
impairment in occupational areas of functioning.  A September 
2005 VA treatment record noted that the Veteran's history of 
anger explosions and his current PTSD symptoms would prevent him 
from maintaining employment.  A January 2006 letter from a 
therapist at the Vet Center stated that the Veteran had a history 
of anger/rage explosion in the workplace, in public and in 
private settings which had led to his isolation.  The therapist 
indicated that it was very unlikely that the Veteran would be 
able to find and maintain gainful employment.  A January 2006 VA 
treating physician noted that the Veteran appeared to be totally 
and permanently disabled, and that his PTSD appeared to be a 
major if not the sole factor in his illness. 

The Board has considered the Veteran's consistent statements 
attesting to his inability to work due to his PTSD, prior to June 
25, 2007.  Based on the Veteran's statements, and a review of the 
medical evidence, the Board finds that he was unemployable based 
on the nature and severity of his service-connected PSTD, 
beginning in August 2004.  Indeed, while not dispositive of the 
matter, the Board affords some probative value to the fact that 
the Veteran has been in receipt of SSA a disability benefits on 
account of his PTSD since August 2004.  In other words, the 
severity of his PTSD precluded him from securing or following a 
substantially gainful occupation, prior to June 25, 2007.  In 
reaching this decision, the Board has resolved all reasonable 
doubt in favor of the Veteran.  Accordingly, a TDIU from August 
27, 2004 is warranted.  


ORDER

A 70 percent rating, but no more, for PTSD effective from August 
27, 2004 is granted, subject to the laws and regulations 
governing the award of monetary benefits.

Entitlement to a TDIU is granted, effective August 27, 2004, 
subject to the law and regulations governing the award of 
monetary benefits.  



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


